U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54392 PACIFIC CLEAN WATER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 27-1662208 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19800 MacArthur Blvd, Suite 371 Irvine, CA 92612 (Address of principal executive offices, including zip code) (714) 809-7881 Registrant’s telephone number, including area code: Former name, former address and former fiscal year, if changed since list report Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 8, 2013, the registrant had 300,000,000 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Pacific Clean Water Technologies, Inc. (Formerly Unseen Solar, Inc.) Consolidated Balance Sheets ended June 30, 2013 and December 31, 2012 (Unaudited) ASSETS March 31, December 31, 2012 Current Assets: Cash & Equivalents Trade Receivables Other Total current assets Property, plant and equipment, net of accumulated deprecation of $112,137 and $97,506 Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Bank overdraft - Accounts payable Accrued liabilities Line of credit Derivative liabilities Short term debt Short term debt - related parties - Convertible debt, net of discount Total current liabilities Long term debt Long term debt - related parties - Total Liabilities Stockholders' deficit Preferred stock, 20,000,000 shares authorized at par value Of $0.0001, no shares issued and outstanding - - Common stock, 500,000,000 shares authorized at par value of $0.0001, 300,000,000 and 900,000,000 shares issued and outstanding as of March 31, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit Total shareholders' deficit Total liabilities and shareholders' deficit See accompanying notes to the consolidated unaudited financial statements Pacific Clean Water Technologies, Inc. (Formerly Unseen Solar, Inc.) Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2013 and 2012 Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 REVENUES Total revenues Cost of sales Gross Profit OPERATING EXPENSES Selling, General, and Administrative Depreciation and Amortization expense Total operating expenses Net operating loss Other income (expense): Gain (loss) on derivatives - 24 Interest expense Net loss before taxes Income tax benefit - - Net Income (Loss) See accompanying notes to the consolidated unaudited financial statements Pacific Clean Water Technologies, Inc. (formerly Unseen Solar, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATIONS ACTIVITIES: Net Income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation expense Amortization of debt discount - (Gain)/Loss on derivative liability - Changes in operating assets and liabilities Accounts receivable Prepaid expenses and other current assets Accounts payable Deferred tax liability - Accrued liabilities Cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchased of fixed assets CASH FLOWS FROM FINANCING ACTIVIES Repayment on bank overdraft - Repayment of debt Proceeds from convertible note - Net proceeds on line of credit Cash provided by financing activities NET INCREASE (DECREASE) IN CASH Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest Non-cash investing and financing activities: Cancellation of common stock - See accompanying notes to the consolidated unaudited financial statements Pacific Clean Water Technologies, Inc. Notes to Consolidated Financial Statements For the period ended June 30, 2013 (Unaudited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Pacific Clean Water Technologies Inc. (“we, “our”, “PCWT”, or “the Company”),is a California corporation engaged in the business of operating water treatment programs for major manufacturers, oil and gas refiners, and the food and beverage industries.The company institutes programs that help conserve water use, energy use, and capital equipment costs. NOTE 2 - BASIS OF PRESENTATION In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements as reported in the 2012 annual report on Form 10-K have been omitted. NOTE 3 - GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. During the six months ended June 30, 2013 the Company realized a net loss of $103,377 and had a working capital deficit of $247,068.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 – DERIVATIVE LIABILITIES During 2012, the Company issued convertible notes that were classified as derivative liabilities.The following table summarized the changes in the derivative liabilities during the three months ended June 30, 2013: Ending Balance as of December 31, 2012 $ Change in fair value Ending balance as of June 30, 2013 $ NOTE 5 – DEBT Vehicle Financing The Company repaid $18,695 of vehicle financing debt for the six months ended June 30, 2013. Outstanding vehicle financing debt totals $88,954 and $105,395 as of June 30, 2013 and December 31, 2012, respectively. Convertible Debt Debt discount of $12,847 was amortized into interest expense for the six months ended June 30, 2013. For the six months ended June 30, 2013, the Company borrowed $19,980 of convertible debt. The note bears an interest of 8%, is convertible at $0.13 per share, and has a maturity date of July 1, 2013. Outstanding convertible debt totals $69,980 and $37,153, net of discount, as of June 30, 2013 and December 31, 2012, respectively. Short Term Debt Cancellation of common stock by a former shareholder have resulted in the reclassification of short and long term debt - related parties of $15,701 into third party debt. NOTE 6 - LINE OF CREDIT The Company has outstanding lines of credit with two banking institutions for totals of $250,000 and $85,000, interest rates of 5% and 6.63%, and paymentson each on cash advances due at the end of every month. Outstanding lines of credit totals $327,262 and $221,262 as of June 30, 2013 and December 31, 2012, respectively. NOTE 7 – STOCKHOLDERS’ DEFICIT In the six months ended June 30, 2013, 600,000 shares were cancelled for no consideration.On April 9, 2013, the Company enacted a 3-1 forward stock split. All share issuances have been retroactively presented as if the stock split had occurred prior to any period presented. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our financial condition as of June 30, 2013. Our results of operations should be read in conjunction with our unaudited financial statements and notes thereto included elsewhere in this report and the audited financial statements and the notes thereto included in our Form 10-K for the period ended December 31, 2012. Forward-Looking Statements This report contains forward-looking statements that involve risk and uncertainties. We use words such as anticipate", "believe", "plan", "expect", "future", "intend", and similar expressions to identify such forward-looking statements. Investors should be aware that all forward-looking statements contained within this filing are good faith estimates of management as of the date of this filing. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. RESULTS OF OPERATIONS For the three months ended June 30, 2013 we incurred $313,348 in operating expenses, $12,534 in interest expense compared to $328,520 in operating expenses and $2,772 in interest expense for the three months ended June 30, 2012. The following table provides selected data about our company for the period ended June 30, 2013. Balance Sheet Data: June 30, 2013 Total assets $ Total liabilities $ Total shareholders’ deficit $ LIQUIDITY AND CAPITAL RESOURCES Our cash balance at June 30, 2013 was $30,052, with $483,189 in Trade Receivables compared to outstanding liabilities consisting of $284,544 in accounts payable and accrued liabilities, $327,262 in lines of credit, and $53,086 in loans from an unrelated party. STOCK PURCHASE AGREEMENT WITH WESTERN WATER On November 13, 2012, the Company closed a stock purchase transaction with Western Water Consultants, Inc., a California corporation (“Western”) and the shareholders of Western (“Selling Shareholders”) pursuant to a Stock Purchase Agreement dated August 30, 2012 (the “Agreement”) by and among the Company, Western, and the Selling Shareholders. In accordance with the terms of Agreement, on the Closing Date, the Registrant issued an aggregate of 180,000,000 shares of its common stock to the Selling Shareholders in consideration for 100% of the issued and outstanding capital stock of Western (the “Transaction”). As a result of the Transaction, the Selling Shareholders acquired approximately 60% of our issued and outstanding common stock, Western became our wholly-owned subsidiary, and the Registrant acquired the business and operations of Western. Western is an environmental services company engaged in the business of operating water treatment programs for major manufacturers, oil and gas refiners, and the food and beverage industries. PLAN OF OPERATION Western aims to provide professional services and quality products to the industrial and commercial marketplace in the southwestern portion of the United States and emerging nations. Western is committed to developing long term business relationships with its customers and employees. Western provides to its customers: · Treatment programs designed to conserve energy and water. · Environmentally sensitive water treatment utilizing chemical and/or non-chemical programs. · Professional services that meet the needs of its customers. · Quality products and services at the lowest possible cost. · As a company, Western strives to: · Establish an international reputation as one of the leading green water treatment companies. This will be accomplished through customer satisfaction and uncompromising professional standards. · Aim to increase sales at such a rate to obtain a significant market share of the specialty chemicals and services market in five (5) years. · Maintain profit levels that allow Western to expand and provide the resources to reach its objectives. · Create new distribution channels for Western, its subsidiaries, and any joint-venture partners. · To increase brand awareness. · Achieve highly appreciated value for shareholders through sustained performance. PRODUCTS, SERVICE & DISTRIBUTION Western provides chemical and/or non-chemical water treatment programs for the treatment of boilers, cooling systems and process systems. Western’s primary customers are: large commercial facilities, industrial (chemical manufacturing, refineries, paper manufacturing, food processing, etc.), oil and gas drilling, oil and gas refining, mineral exploration, co-generation plants. Western sells the following: · Chemicals for treatment to prevent corrosion, scale deposition, and microbiological fouling · Polymers for oil and water separation · Feed and control equipment · Pre-treatment equipment, such as sodium zeolite softeners, demineralizers, dealkilizers and reverse osmosis equipment · Laboratory and test equipment · Coagulants and polymers for wastewater · (NSF) rated potable products for water clarification · Silica deposit control agents oil field applications · Antifoams · Anti-scalants for reverse-osmosis membranes · Consulting and engineering services Western currently sells its products and services in the southwestern portion of the United States and is looking to expand into the rest of the country and also into emerging nations. Service is an integral part of any water treatment program and without service, the program is likely to fail. The routine service provided by Western includes running complete water analysis of all systems treated, reviewing operator logs, inspection of heat exchange equipment, analysis of deposits, and providing the training for designated customer personnel. All services are documented in writing, utilizing both service reports and written correspondence. It is the intent of Western to provide the best quality service offered by any water treatment company. Western offers a full range of services and products tailored specifically towards individual client needs. Examples of some Western programs consist of: · Oil and water separation · Protecting heat exchange systems from corrosion · Water recycling and re-use · Wastewater deposits · Beta-carotine separation · Keeping companies compliant with Regulations Agencies · Keeping customers compliant with National Organic Standards Off-Balance Sheet Arrangements None. Recent Accounting Pronouncements For the three month period ended June 30, 2013, there were no accounting standards or interpretations issued that are expected to have a material impact on our financial position, operations or cash flows. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Pursuant to Item 305(e) of Regulation S-K (§ 229.305(e)), the Company is not required to provide the information required by this Item as it is a “smaller reporting company,” as defined by Rule 229.10(f)(1) . Item 4. Controls and Procedures. As required by Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), we have carried out an evaluation of the effectiveness of the design and operation of our Company's disclosure controls and procedures as of the end of the period covered by this quarterly report. This evaluation was carried out under the supervision and with the participation of our Company's management, including our President, Principal Executive Officer and Principal Financial Officer. Based upon that evaluation, our President, Principal Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures are not effective as of the end of the period covered by this report due to the material weaknesses described in Management's Report on Internal Control over Financial Reporting included in our annual report on Form 10-K for the year ended January 31, 2012. There have been no significant changes in our Company's internal controls or in other factors, which could significantly affect internal controls subsequent to the date we carried out our evaluation. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our Company's reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our Company's reports filed under the Exchange Act is accumulated and communicated to management, including our Company's president and Principal Executive Officer as appropriate, to allow timely decisions regarding required disclosure. There have been no changes in our internal controls over financial reporting during the most recently completed fiscal quarter that have materially affected or are reasonably likely to materially affect the Company’s internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings Currently, we are not a party to any pending legal proceedings responsive to this item. Item 1A.Risk Factors. As a smaller reporting company, we are not required to provide the information required by this item. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None Item 3.Defaults Upon Senior Securities. None Item 4.Mine Safety Disclosures Not applicable Item 5.Other Information None Item 6.Exhibits Exhibit # Description Form Type Filing Date Filed with This Report Stock Purchase Agreement dated August 30, 2012 (incorporated by reference to the Registrant’s Current Report on Form 8-K filed September 5, 2012) 8-K 9/5/2012 3.1(a) Certificate of Incorporation (incorporated by referenced to the Registrant’s Registration Statement on Form S-1 filed on March 10, 2010) S-1 3/10/2010 Bylaws (incorporated by referenced to the Registrant’s Registration Statement on Form S-1 filed on March 10, 2010) S-1 3/10/2010 Employment Agreement – Craig McMillan, dated September 28, 2012 8-K 11/15/2012 Employment Agreement – Steve Roussin, dated September 28, 2012 8-K 11/15/2012 Regus Office Agreement Lease, dated August 4, 2012 8-K 11/15/2012 Form of Indemnification Agreement 8-K 11/15/2012 Letter of PLS CPA, a Professional Corp. dated November 13, 2012 8-K 11/15/2012 21 List of Subsidiaries – Western Water Consultants, Inc., a California corporation 8-K 11/15/2012 Certification of Principal Executive Officer pursuant to Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended X Certification of Principal Financial Officer pursuant to Rule 13a-14 and Rule 15d 14(a), promulgated under the Securities and Exchange Act of 1934, as amended X Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X 101.INS XBRL Instance Document X 101.SCH XBRL Taxonomy Extension Schema Document X 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document X 101.DEF XBRL Taxonomy Extension Definition Linkbase Document X 101.LAB XBRL Taxonomy Extension Label Linkbase Document X 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document X SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PACIFIC CLEAN WATER TECHNOLOGIES, INC. Date:August 12, 2013 By: /s/ Craig S. McMillan Craig S. McMillan Chief Executive Officer Principal Executive Officer Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:August 12, 2013 By: /s/ Craig S. McMillan Craig S. McMillan Chief Executive Officer Principal Executive Officer Director Date:August 12, 2013 By: /s/ Steve W. Roussin Steve W. Roussin Chief Financial Officer Principal Financial Officer Principal Accounting Officer President Director
